DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 has been considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,5,6,8,14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim  3  is rejected is indefinite as it is not clear if the recitation “at least one of” requires the claimed device to include at least one of both  pigment and dye, or simply at least one of either pigment or dye.  The applicant is advised that, the use of the phrase “at least one of… and…” is a conjunctive list requiring at least one of each of the listed element; “at least one of… or…” must be used when the intended requirement is to define a structure having at least just one of the cited elements. See Superguide Corp. v DirecTV Enters., Inc., 358 F.3d 870 (69 UPQ2d 1865) (fed. Cir. 2004).  The applicant is further advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 3 as defining a device including at least one of either pigment or dye.    Claims 5,6,8,14 and 18 are likewise rejected under the same reasoning for containing “at least one of”.  The examiner will likewise assume an “either, or” relationship between elements
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al.
(US 2019/03484470 A1) (Song, hereafter)  in view of Lim (US2019/0265390 A1).
Regarding claim 1,   Song discloses a  (Figures 1-21 and corresponding text). display device comprising : (Figure 1) a substrate (310); a color filter layer (325 R,B,G) disposed below the substrate (310); a color control layer(330, color conversion layer that includes quantum dots (331 (R,G, B) and light scatters (332) to enhance the incident light as well as extract more light allowing more to reach the color filter layer for emission from the display thus a control layer) disposed below the color filter layer (325);

    PNG
    media_image1.png
    261
    395
    media_image1.png
    Greyscale

Song fails to explicitly disclose an optical auxiliary layer disposed between the substrate and the color filter layer and comprising a base portion and a plurality of recess portions, the plurality of recess portion defined in the base portion and recessed in a direction toward the substrate, wherein an average refractive index of the optical auxiliary layer is greater than or equal to an average refractive index of the substrate and is less than or equal to an average refractive index of the color filter layer.
Lim discloses  (Figure 1, reproduced below3) an OAL or antireflective film comprising a base portion (420)  and a plurality of recess portions (410), the nanostructure including nanoparticles that  in order to provide a structure  thud serves to prevent or reduce reduction of light-emitting efficiency by suppressing or reducing light externally from total internal reflection due difference in refractive indices (π41-π44).   Lim fails to explicitly discuss wherein an average refractive index of the optical auxiliary layer is greater than or equal to an average refractive index of the substrate and is less than or equal to an average refractive index of the color filter layer.


    PNG
    media_image2.png
    250
    346
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    358
    311
    media_image3.png
    Greyscale

Lim does disclose how the refractive index of 420, increases as it  approaches the display panel. In figure 2, reproduced above) li discloses the difference regions of refractive index  moving from a low-index (R5) to a higher index (R1) as  which insures that light is emitted from the panel (10).  
Along with the teachings of Lim one of ordinary skill could readily determine wherein an average refractive index of the optical auxiliary layer is greater than or equal to an average refractive index of the substrate and is less than or equal to an average refractive index of the color filter layer because it already well-known that for light emission passing to from high to low index medium allows for the light to be bent from the normal direction and for greater light extraction to take place by preventing total internal reflection.
Therefore  it would have been obvious to one of ordinary skill before the effective filing date to modify Song wherein an optical auxiliary layer disposed between the substrate and the color filter layer and comprising a base portion and a plurality of recess portions, the plurality of recess portion defined in the base portion and recessed in a direction toward the substrate to insure greater light extraction for the displayed image as disclosed by LIM, and  wherein an average refractive index of the optical auxiliary layer is greater than or equal to an average refractive index of the substrate and is less than or equal to an average refractive index of the color filter layer , since that which is well known requires only routine skill in the art.
Regarding claim 4, Lim discloses  wherein each of the recess portions has a recessed round shape, and an average diameter of the recess portions is about 200 nm to about 500 nm (π45) in order prevent patterns from being visible or lessening the prevention  of total internal reflection.
Therefore  it would have been obvious to one of ordinary skill before the effective filing date to modify Song wherein  each of the recess portions has a recessed round shape, and an average diameter of the recess portions is about 200 nm to about 500 nm in order prevent patterns from being visible or lessening the prevention  of total internal reflection as disclosed by Lim.
Regarding claim 5, Lim discloses wherein each of the recess portions is formed from at least one of a hollow silica particle, a polymer having a cavity, and a porogen (π49) allowing easily have a material that is polymerized by thermal or light curing.
Therefore  it would have been obvious to one of ordinary skill before the effective filing date to modify Song wherein each of the recess portions is formed from at least one of a hollow silica particle, a polymer having a cavity, and a porogen allowing for  a material that is polymerized by thermal or light curing.
Regarding claims 9-10,  Song fails to disclose wherein a difference between an average refractive index of the base portion and the average refractive index of the substrate is about 0 to about 0.2 (claim 9); wherein the average refractive index of the substrate is about 1.4 to about 1.5, and the average refractive index of the base portion is about 1.4 to about 1.6 (claim 10).
Lim discloses how the refractive index of 420, increases as it  approaches the display panel. In figure 2, reproduced above) li discloses the difference regions of refractive index  moving from a low-index (R5) to a higher index (R1) as  which insures that light is emitted from the panel (10).  
Along with the teachings of Lim one of ordinary skill could readily determine wherein a difference between an average refractive index of the base portion and the average refractive index of the substrate is about 0 to about 0.2; wherein the average refractive index of the substrate is about 1.4 to about 1.5, and the average refractive index of the base portion is about 1.4 to about 1.6 because it already well-known that for light emission passing to from high to low index medium allows for the light to be bent from the normal direction and for greater light extraction to take place by preventing total internal reflection.
Therefore  it would have been obvious to one of ordinary skill before the effective filing date to modify Song wherein a difference between an average refractive index of the base portion and the average refractive index of the substrate is about 0 to about 0.2 to insure greater light extraction for the displayed image as disclosed by LIM, and wherein the average refractive index of the substrate is about 1.4 to about 1.5, and the average refractive index of the base portion is about 1.4 to about 1.6 , since that which is well known requires only routine skill in the art.
Regarding claim 11,  Song as modified by Lim fail to explicitly disclose wherein a thickness of the optical auxiliary layer is about 500 nm to about 2000 nm.
However  it would have been obvious to one of ordinary skill before the effective filing date to modify Song wherein a thickness of the optical auxiliary layer is about 500 nm to about 2000 nm, since it would have been obvious to try the particular claimed dimensions because a change in dimension/would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success; it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Claims 2-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al.
(US 2019/03484470 A1) (Song, hereafter)  in view of Lim (US2019/0265390 A1) in view of Uchida et al. (US2019/0067379 /A1) (Uchida, hereafter).
	Regarding claim 2,  Song as modified by Lim discloses the device set forth above (see rejection claim 1) .  Lim discloses (Figure 1) wherein each of the recess (410a)portions comprises: an outer portion; and a core portion defined by the outer portion (π44) . Song as modified by Lim fail to explicitly disclose, recess filled with a same material as the color filter layer.
	Uchida discloses (Figure 3) where the recess (9) is filled with a filling layer (12) may include a phosphor, the phosphor being inorganic, organic, or quantum dots in order to improve the light extraction efficiency by curving the traveling direction of the light emitting component being guided. 
Therefore  it would have been obvious to one of ordinary skill before the effective filing date to further modify Song wherein recess filled with a same material as the color filter layer in order to improve the light extraction efficiency by curving the traveling direction of the light emitting component as disclosed by Uchida.
Regarding claim 3,  Song as modified by Lim and Uchida fail to explicitly disclose wherein the core portion of each of the recess portions comprises at least one of pigment and dye included in the color filter layer. However it would have been obvious to further modify the invention of Song to include pigment or dye , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).
Regarding claim 6,  Song discloses wherein the color filter layer (325) comprises: a first color filter portion (325R, red) configured to transmit a first light; a second color filter portion (325G, green) configured to transmit a second light different from the first light; a third color filter portion (325B,blue) configured to transmit a third light different from the first light and the second light( π41-π43); and light blocking portions (320) disposed between the first color filter portion(325R) and the second color filter portion (325G) and between the second color filter portion(325G) and the third color filter portion (325B),
Song as modified by Lim fails to explicitly disclose wherein each of the recess portions comprises a same material as at least one of the first color filter portion, the second color filter portion, the third color filter portion, and the light blocking portions.
Uchida discloses (Figure 3) where the recess (9) is filled with a filling layer (12) may include a phosphor, the phosphor being inorganic, organic, or quantum dots in order to improve the light extraction efficiency by curving the traveling direction of the light emitting component being guided. 
Therefore  it would have been obvious to one of ordinary skill before the effective filing date to further modify Song wherein each of the recess portions comprises a same material as at least one of the first color filter portion, the second color filter portion, the third color filter portion, and the light blocking portions in order to improve the light extraction efficiency by curving the traveling direction of the light emitting component as taught by Uchida.
Regarding claim 8 Song as modified by Lim fail to disclose wherein the base portion comprises at least one of acrylate resin, epoxy resin, and cardo resin .
Uchida discloses where the base (8, underlayer) portion comprises at least one of acrylate resin, epoxy resin, and cardo resin in order to provide a good thermosetting polymer that can be combine to make strong support layers containing particles.
Therefore  it would have been obvious to one of ordinary skill before the effective filing date to further modify Song wherein the base portion comprises at least one of acrylate resin, epoxy resin, and cardo resin in order to provide a good thermosetting polymer that can be combine to make strong support layers containing particles as disclosed by Uchida.


	Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12-20 are allowed.
Regarding claim 12,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 12) ;specifically, the prior art fails to teach or suggest  a method “wherein the resin layer comprising a base resin and a plurality of nanoparticles dispersed in the base resin; forming a preliminary optical auxiliary layer comprising recess portions formed by etching the resin layer to remove a portion of the nanoparticles; wherein the step of forming of the color filter layer comprises the step of forming an optical auxiliary layer by filling the recess portions with the color filter layer material.
Regarding claims 13-20, these claims are allowable for the reasons given for claim 12 and because of their dependency status on claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879